Exhibit23.1 Securities and Exchange Commission 450 Fifth Streert, N.W. Washington, D.C. 20549 27 June Commissioners, We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of Amarin Corporation plc of our report dated May 19, 2008 relating to the financial statements, which appears in Amarin Corporation plc's Annual Report on Form 20-F for the year ended December 31, 2007. We also consent to the references to us under the heading “Experts” in such Registration Statement. PricewaterhouseCoopers
